                                           Case 3:20-cv-02826-JCS Document 5 Filed 07/07/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     CAMERON WINDOM,                                   Case No. 20-cv-02826-JCS
                                                       Plaintiff,                          ORDER GRANTING APPLICATION
                                   8
                                                                                           TO PROCEED IN FORMA PAUPERIS
                                                 v.
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY
                                  10     ENVIRONMENTAL PROTECTION                          COMPLAINT SHOULD NOT BE
                                         AGENCY, et al.,                                   DISMISSED
                                  11                   Defendants.
                                  12
                                              Plaintiff Cameron Windom, pro se, asserts that Defendants the Environmental Protection
Northern District of California
 United States District Court




                                  13
                                       Agency (“EPA”), Department of Health and Human Services (“HHS”), and Department of
                                  14
                                       Housing and Urban Development (“HUD”) failed to comply with requests under the Freedom of
                                  15
                                       Information Act (“FOIA”), 5 U.S.C. § 552. Good cause having been shown, the Court hereby
                                  16
                                       GRANTS Windom’s application to proceed in forma pauperis. See dkt. 2.
                                  17
                                              Windom’s complaint in this action is virtually identical to a complaint that he filed against
                                  18
                                       the Drug Enforcement Administration (“DEA”) and Bureau of Alcohol, Tobacco, and Firearms
                                  19
                                       (“ATF”), assigned case number 20-cv-02431. Notably, the present complaint includes language
                                  20
                                       from that case, which Windom presumably intended to replace, stating that Windom submitted
                                  21
                                       “separate requests to DEA, and ATF,” with no allegation that Windom submitted any request to
                                  22
                                       the EPA, HHS, or HUD. See Compl. (dkt. 1) ¶ III. For the same reasons stated in the order to
                                  23
                                       show cause in the case against the DEA and ATF, a copy of which is attached to this order,
                                  24
                                       Windom is ORDERED TO SHOW CAUSE why this action should not be dismissed pursuant to
                                  25
                                       28 U.S.C. § 1915(e)(2)(B).
                                  26
                                              No later than August 4, 2020, Windom must file either an amended complaint curing the
                                  27
                                       deficiencies stated herein—i.e., alleging how he submitted his requests, how Defendants
                                  28
                                           Case 3:20-cv-02826-JCS Document 5 Filed 07/07/20 Page 2 of 2




                                   1   responded, and what steps he took to pursue administrative remedies—or a response to this order

                                   2   arguing why his current complaint is sufficient. If Windom does not respond to this order by

                                   3   August 4, 2020, the case will be reassigned to a United States district judge with a

                                   4   recommendation that it be dismissed with prejudice.

                                   5          Any amended complaint must include the caption and civil case number used in this order

                                   6   (20-cv-02826) and the words FIRST AMENDED COMPLAINT on the first page. Because an

                                   7   amended complaint completely replaces the previous complaint, any amended complaint may not

                                   8   incorporate claims or allegations of Windom’s original complaint by reference, but instead must

                                   9   include all of the facts and claims Windom wishes to present and all of the defendants he wishes

                                  10   to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). If Windom files an amended

                                  11   complaint, he may also wish to attach the requests that he submitted to the EPA, HHS, and HUD.

                                  12          Windom, who is not represented by counsel, is encouraged to contact the Federal Pro Bono
Northern District of California
 United States District Court




                                  13   Project’s Pro Se Help Desk for assistance if he continues to pursue this case. Lawyers at the Help

                                  14   Desk can provide basic assistance to parties representing themselves but cannot provide legal

                                  15   representation. Although in-person appointments are not currently available due to the COVID-19

                                  16   public health emergency, Austin may contact the Help Desk at 415-782-8982 or

                                  17   FedPro@sfbar.org to schedule a telephonic appointment.

                                  18          The case management conference previously set for July 24, 2020 is CONTINUED to

                                  19   October 30, 2020 at 2:00 PM.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 7, 2020

                                  22                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  23                                                  Chief Magistrate Judge
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       2
